      Case 1:19-cv-06492 Document 1 Filed 11/17/19 Page 1 of 15 PageID #: 1



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------------------X
MARIE MATHURIN,                                                             No.: 1:19-cv-6492

                                                     Plaintiff,             COMPLAINT
                                                                            AND DEMAND FOR
                                                                            JURY TRIAL
                          -against-

PERSONAL-TOUCH HOME CARE OF N.Y., INC.,

                                                      Defendant.
-----------------------------------------------------------------------X

        Plaintiff, MARIE MATHURIN, by and through her attorneys, MARK DAVID SHIRIAN

P.C., complaining of the Defendant, PERSONAL-TOUCH HOME CARE OF N.Y., INC.

(hereinafter referred to as “Defendant” or “Personal-Touch”), respectfully alleges as follows:

                                       NATURE OF COMPLAINT

             1. This is an action seeking damages to recover lost benefits and wages, and an

    additional amount as liquated damages, interest, compensatory damages, reasonable attorneys’

    fees and costs against Defendant for violations of Plaintiff’s rights protected by the Family

    Medical Leave Act [“FMLA”]. Specifically, Defendant interfered with Plaintiff’s right to take

    leave under the FMLA, pursuant to 29 U.S.C. § 2615(a) (1) and discriminated against her for

    applying for FMLA leave, and for racial discrimination in violation of New York State Human

    Rights Law, New York Executive Law 290 et seq., and caregiver status discrimination in

    violation of New York City Admin. Cod. §8-107, and for wrongful termination.

             2. Plaintiff applied for FMLA leave because of her brother’s unfortunate battle with

    HIV/ AIDS and schizophrenia, however, defendant terminated Plaintiff’s employment mere

    weeks after she applied for FMLA, even though Plaintiff had been employed by Defendant for

    twenty-five years prior. Rather than help Plaintiff confront these issues by processing her


                                                         1
  Case 1:19-cv-06492 Document 1 Filed 11/17/19 Page 2 of 15 PageID #: 2



FMLA request, however, PERSONAL-TOUCH decided to terminate her employment.

       3. Although Defendant has offered a host of bogus justifications for the termination

such as lateness, it is clear that the termination was based on discrimination against Plaintiff

because of her race, caregiver status and request for FMLA leave. Indeed, each of the offered

explanations is pretextual, and in any event, none of those reasons would be a sufficient basis

for terminating her employment.

                             JURISDICTION AND VENUE

       4. Jurisdiction of this action is conferred upon the court as this action involves a

federal question under the FMLA. This Court has supplemental jurisdiction over Plaintiff’s

New York State Human Rights Law (“NYSHRL”), New York Executive Law 290 et seq.,

N.Y. Exec. L 296 et seq. and New York City Admin. Cod. §8-107. claims as they are so related

to the claims in this action within the Court’s original jurisdiction that they form part of the

same case or controversy under Article III of the United States Constitution.

       5. Venue properly lies in the Eastern District of New York pursuant to 28 U.S.C. §

1391(b) as many of the acts giving rise to this action occurred in this District.

                                             PARTIES


       6. Plaintiff, MARIE MATHURIN (hereinafter referred to as “MATHURIN”) is a

Haitian-American female, currently residing in the State of New York, County of Queens and

is a former employee of Personal-Touch.

       7. Defendant Personal-Touch is a domestic business corporation incorporated under

the laws of the State of New York, with its principal locations at 186-18 Hillside Avenue,

Jamaica, NY 11432, 222-15 Northern Boulevard, Bayside, NY 11361 and/or 3632 Nostrand

Avenue, 4th Floor, Brooklyn, NY 11229.


                                              2
  Case 1:19-cv-06492 Document 1 Filed 11/17/19 Page 3 of 15 PageID #: 3



        8. Defendant is primarily engaged in providing nursing and home health aide and

healthcare services at the residences of its clients.

                                        MATERIAL FACTS


        9. Plaintiff was hired by Personal-Touch in 1994 as a Home Health Aide.

        10. After approximately fifteen years as a Home Health Aide, Plaintiff was promoted

as a coordinator in or around 2014.

        11. Plaintiff worked at Personal-Touch’s Queens location, which was located at 186-

16 Hillside Avenue, Jamaica, New York 11042.

        12. Throughout the course of her employment with Defendant, Plaintiff experienced

discrimination because she believes she is non-Hispanic.

        13. For example, Plaintiff asked for vacation time off but was usually denied time off

for no apparent reason.

        14. However, similarly situated Hispanic Care Coordinators’ requests for vacation and

time off were usually granted without any questions asked.

        15. In or around April 2019, Plaintiff was offered by Diana Pimentel (hereinafter

“Pimentel”), Human Resources Manager, an opportunity to help in the front desk as a

receptionist / coordinator.

        16. Marlie Pierre-Paul, Plaintiff’s manager, informed Plaintiff that Defendant was

considering Plaintiff for the coordinator position as a permanent position and would speak to

Ms. Pimentel about Plaintiff’s candidacy for the coordinator position.

        17. Plaintiff emailed her resume to Ms. Pimentel in order to be considered for the open

coordinator position.

        18. However, Marlie Pierre-Paul informed Plaintiff that the coordinator position was


                                               3
  Case 1:19-cv-06492 Document 1 Filed 11/17/19 Page 4 of 15 PageID #: 4



given to a Hispanic male who had been employed by Defendant for merely six months prior.

Plaintiff Applies for FMLA Leave

           19. In or around 2000, plaintiff’s brother was diagnosed with HIV/AIDS, a serious

health condition recognized under all applicable statutes.

           20. Plaintiff’s brother was also diagnosed with schizophrenia and bipolar disorder.

           21. Plaintiff’s brother is disabled under the Americans with Disabilities Act and

became incapable of self-care.

           22. In or around 2019, Plaintiff’s mother, who assisted with the care of Plaintiff’s

brother, moved out of New York State.

           23. As a result, plaintiff was forced to take care of her brother, and offer him emotional

and physical support and caretaking duties like a parent would (in loco parentis.)

           24. In or around May 22, 2019, Plaintiff informed Defendant about her brother’s

declining health and her need to spend time taking care of her brother in light of his declining

illness.

           25. Plaintiff then requested FMLA leave from Defendant, her employer, with whom

she had been employed for at least twelve (12) months pursuant to the requirements of 29

U.S.C.A. §2611(2)(i).

           26. Further, Plaintiff had at least 1,250 hours of service with Defendant during the prior

twelve (12) months.

           27. Plaintiff was entitled to leave, pursuant to 29 U.S.C.A. §2612(a)(1) due to her

brother’s serious health condition.

           28. Plaintiff was clearly an eligible employee under the definitional terms of the Family

and Medical Leave Act, 29 U.S.C. §2611 (2)(a)(i)(ii).



                                                 4
 Case 1:19-cv-06492 Document 1 Filed 11/17/19 Page 5 of 15 PageID #: 5



        29. Plaintiff planned to take FMLA leave to provide financial, physical, emotional and

psychological care to her brother and even intended to sleep at her brother’s residence

periodically.

        30. Plaintiff planned on performing caregiving duties like a parent would, in light of

her mother’s move outside of New York.

        31. In or around May 22, 2019, Plaintiff submitted FMLA paperwork to Ms. Pimentel.

        32. However, Ms. Pimentel informed Plaintiff that one of the documents was not signed

by a doctor and Ms. Pimentel returned the FMLA form to Plaintiff.

        33. Before Plaintiff had the opportunity to resubmit the FMLA form, Plaintiff was

abruptly terminated for lateness on or about June 12, 2019 by Ms. Pimentel and Ms. Pierre-

Paul.

        34. At all times relevant hereto, plaintiff was an exemplary employee. Plaintiff

demonstrated that she was highly qualified and hardworking.

        35. These purported findings are pretext for discrimination due to her race, caregiver

status, and her attempt to apply for FMLA benefits.

        36. At no time, Plaintiff never received a formal approval nor denial with respect to her

FMLA request.

        37. Plaintiff believes that by exercising her rights under the FMLA, specifically, by

applying for FMLA leave, was viewed as a negative and/or motivating factor by the Defendant

in connection with their decision to terminate her employment.

                                 FIRST CAUSE OF ACTION
                  Violation of the Family and Medical Leave Act (“FMLA”)
                                        (Interference)
                                     -Against Defendant-

        38. Plaintiff repeats and incorporates by reference the allegations stated above as if they


                                               5
  Case 1:19-cv-06492 Document 1 Filed 11/17/19 Page 6 of 15 PageID #: 6



were set forth in full herein.

         39. At all times mentioned in this complaint, the Family and Medical Leave Act

(FMLA) was in full force and effect and was binding on Defendant.

         40. The FMLA provides that eligible employees are entitled to take up to 12 weeks of

leave in any 12-month period because of a serious health condition that makes the employee

unable to perform the functions of the position of such employee, pursuant to 29 U.S.C.A.

§2612.

         41. Pursuant to 29 U.S.C. § 2615 (a)(1), “[i]t shall be unlawful for any employer to

interfere with, restrain, or deny the exercise of or the attempt to exercise, any right under the

FMLA.”

         42. Plaintiff was clearly an eligible employee under the definitional terms of the Family

and Medical Leave Act, 29 U.S.C. §2611 (2)(a)(i)(ii).

         43. Plaintiff requested FMLA leave from Defendant, her employer, with whom she had

been employed for at least twelve (12) months pursuant to the requirements of 29 U.S.C.A.

§2611(2)(i).

         44. Further, Plaintiff had at least 1,250 hours of service with Defendant during the prior

twelve (12) months.

         45. Plaintiff was entitled to leave, pursuant to 29 U.S.C.A. §2612(a)(1) due to her

brother’s serious health condition.

         46. Defendant was aware of its responsibilities under FMLA and that Plaintiff was

entitled to FMLA in light of her brother’s serious condition.

         47. Defendant violated Plaintiff’s FMLA rights by failing to provide Plaintiff with

appropriate leave under the applicable provisions of the FMLA.



                                               6
  Case 1:19-cv-06492 Document 1 Filed 11/17/19 Page 7 of 15 PageID #: 7



        48. Unlawful “[i]nterfering with the exercise of an employee’s rights ... includes[s], for

example, not only refusing to authorize FMLA, but discouraging an employee from using such

leave.” 29 C.F.R § 825.220(b).

        49. Defendant by failing to provide Plaintiff with appropriate leave under the applicable

provisions of the FMLA, prejudiced Plaintiff by proximately causing damages to Plaintiff,

including but not limited to losses in wages, salary and employment benefits.

        50. Defendant willfully interfered with, restrained, and /or denied Plaintiff’s exercise

of her FMLA rights by terminating her employment before Plaintiff was able to resubmit her

request for FMLA, and by failing to approve or disapprove her FMLA request.

        51. As a direct result and proximate result of defendant’s intentional, willful, malicious,

and interference of Plaintiff’s FMLA rights, plaintiff lost employment benefits, and other

compensation, in an amount to be proven at trial.

        52. As a result of Defendant’s willful violations of the FMLA, which were not made in

good faith, Plaintiff is entitled to liquidated damages under 29 U.S.C. § 2617(a)(1)(A)(iii), in

an amount to be proven at trial.

        53. Therefore, Plaintiff sues Defendant pursuant to the Family and Medical Leave Act,

29 U.S.C. § 2601 et. seq.

                                 SECOND CAUSE OF ACTION
                   Violation of the Family and Medical Leave Act (“FMLA”)
                                        (Discrimination)
                                      -Against Defendant-

        54. Plaintiff repeats and incorporates by reference the allegations stated above as if they

were set forth in full herein.

        55. The FMLA provides that “[i]t shall be unlawful for any employer to discharge or

in any other manner discriminate against any individual for opposing any practice made


                                               7
      Case 1:19-cv-06492 Document 1 Filed 11/17/19 Page 8 of 15 PageID #: 8



    unlawful by this subchapter [of the FMLA].” 29 U.S.C. § 2615(a)(2). The FMLA further

    provides that “the Act's prohibition against interference prohibits an employer from

    discriminating or retaliating against an employee or prospective employee for having exercised

    or attempted to exercise FMLA rights.” 29 C.F.R. § 825.220(c). “[E]mployers cannot use the

    taking of FMLA leave as a negative factor in employment actions, such as hiring, promotions

    or disciplinary actions; nor can FMLA leave be counted under no fault attendance policies. . .

    . . “ Id.

                56. Defendant discriminated against plaintiff by terminating her employment a few

    weeks after she attempted to exercise her right to take FMLA leave.

                57. Defendant’s unlawful actions were intentional, willful, malicious, and/or done with

    reckless disregard to plaintiff’s rights.

                58. As a direct and proximate result of defendants’ unlawful actions, plaintiff lost her

    wages, salary, employment benefits, and other compensation, and suffered other monetary

    losses, in an amount to be proven at trial.

                59. As a result of defendant’s willful violations of the FMLA, which were not done in

    good faith, plaintiff is entitled to liquidated damages under 29 U.S.C. §2617(a)(1)(A)(iii), in

    an amount to be proven at trial.

                                       THIRD CAUSE OF ACTION
                Racial Discrimination in Violation of the New York City Admin. Cod. §8-107
                                          (Racial Discrimination)
                                            -Against Defendant-

        60.        Plaintiff repeats and incorporates by reference the allegations stated above as if they

were set forth in full herein.




                                                      8
     Case 1:19-cv-06492 Document 1 Filed 11/17/19 Page 9 of 15 PageID #: 9



       61.    Plaintiff alleges that the foregoing actions by Defendant violate the New York City

Administrative Code § 8-107, in that Defendant discriminated against Plaintiff on the basis racial

by subjecting her to discrimination because of her non-Hispanic heritage and Haitian race.


       62.    Defendant was, at all relevant times, Plaintiff’s “employer” within the meaning of

New York City Administrative Code 8-102(5).


       63.     As part of its pattern and practice of employment discrimination, Defendant

PERSONAL-TOUCH through its agents subjected Plaintiff to racial discrimination and failed to

take corrective action, in violation of New York City Administrative Code 8-107 and 8-502 (a).


       64.     Defendant PERSONAL-TOUCH has engaged in unlawful discrimination by: a)

engaging in a pattern or practice of unlawfully failing to hire and/or to recruit non-Hispanic

applicants and job seekers, including Plaintiff, for the coordinator position because of her race

and/or national origin; and b) maintaining policies and/or engaging in employment practices that

have a disparate impact on non-Hispanic applicants, employees and job seekers.


       65.     Defendant PERSONAL-TOUCH knew or should have known about the racial

discrimination in the workplace.


       66.     Defendant PERSONAL-TOUCH failed and refused to take appropriate action to

end the racial discrimination to which Plaintiff was subjected to, which was clearly a

demonstration of bad faith.


       67.    The Defendant’s discrimination against Plaintiff was committed with reckless and

callous disregard of her right to a workplace free from discrimination based racial.




                                                 9
    Case 1:19-cv-06492 Document 1 Filed 11/17/19 Page 10 of 15 PageID #: 10



        68.    As a result of the Defendant’s unlawful conduct, Plaintiff is entitled to compensatory

damages, punitive damages, pre-post judgment interest, attorneys’ fees and costs, and such other

legal and equitable relief as this Court deems just and proper.


        69.    Defendant failed to comply with its duty to take all reasonable and necessary steps

to eliminate discrimination from the workplace and to prevent it from occurring in the future.


                                    FOURTH CAUSE OF ACTION
            Racial Discrimination in Violation of the New York City Admin. Cod. §8-107
                                       (Caregiver Discrimination)
                                          -Against Defendant-
        70.   Plaintiff repeats and incorporates by reference the allegations stated above as if they

were set forth in full herein.


        71.    Plaintiff alleges that the foregoing actions by Defendant violate the New York City

Administrative Code § 8-107, in that Defendant discriminated against Plaintiff on the basis of her

caregiver status by terminating her employment after Defendant became apprised of Plaintiff’s

brother’s illness and because of her caregiver status.


        72.    Plaintiff was, at all relevant times, a “caregiver who provides direct and ongoing

care for a minor child or a care recipient’ within the meaning of N.Y.C. Admin. Code § 8-

102(30)(a).


        73.     As part of its pattern and practice of employment discrimination, Defendant

PERSONAL-TOUCH through its agents subjected Plaintiff to caregiver discrimination and failed

to take corrective action, in violation of New York City Administrative Code 8-107 and 8-502 (a).


        74.     Defendant PERSONAL-TOUCH knew or should have known about the caregiver

discrimination in the workplace.



                                                  10
    Case 1:19-cv-06492 Document 1 Filed 11/17/19 Page 11 of 15 PageID #: 11



       75.     Defendant PERSONAL-TOUCH failed and refused to take appropriate action to

end the caregiver discrimination to which Plaintiff was subjected to, which was clearly a

demonstration of bad faith.


       76.    The Defendant’s discrimination against Plaintiff was committed with reckless and

callous disregard of her right to a workplace free from discrimination based on caregiver status.


       77.    As a result of the Defendant’s unlawful conduct, Plaintiff is entitled to compensatory

damages, punitive damages, pre-post judgment interest, attorneys’ fees and costs, and such other

legal and equitable relief as this Court deems just and proper.


                                 FIFTH CAUSE OF ACTION
         Racial Discrimination in Violation of the New York State Human Rights Law
                                    (Racial Discrimination)
                                     -Against Defendant-

       78.    Plaintiff re-alleges and incorporates by reference each and every allegation in this

Complaint as though fully set forth herein.


       79.    Defendant discriminated against Plaintiff in violation of the New York State Human

Rights Law by creating, fostering, condoning, accepting, ratifying and/or otherwise failing to

prevent or to remedy workplace discrimination, that included, among other things, severe and

pervasive harassment and termination of Plaintiff’s employment because of her race and her status

as a non-Hispanic employee.


       80.    As a direct and proximate result of Defendant’s unlawful and discriminatory conduct

in violation of the New York State Human Rights Law, Plaintiff has suffered and continues to

suffer monetary and/or economic damages, but not limited to, loss of past and future income,

compensation and benefits.


                                                 11
    Case 1:19-cv-06492 Document 1 Filed 11/17/19 Page 12 of 15 PageID #: 12



       81.    As a direct and proximate result of Defendant’s unlawful and discriminatory conduct

in violation of the New York State Human Rights Law, Plaintiff has suffered and continues to

suffer mental anguish and emotional distress, including but not limited to depression, humiliation,

embarrassment, stress and anxiety, loss of self-esteem and self-confidence, and emotional pain and

suffering.


                     SIXTH CLAIM OF RELIEF ON BEHALF OF PLAINTIFF
                                 WRONGFUL TERMINATION
                            New York City Administrative Code § 8-107
                                  (Brought against Defendant)

       82. Plaintiff re-alleges and incorporates by reference each and every allegation in this

Complaint as though fully set forth herein.


       83. Plaintiff is a former employee of Defendant.


       84. Plaintiff was wrongfully terminated after Defendant became apprised of her caregiver

status and because of her non-Hispanic status.


       85. Defendant lacks a meaningful and responsive procedure for investigating complaints

of discriminatory practices by employees, agents, and persons employed as independent

contractors and for taking appropriate action against those persons who are found to have engaged

in such practices.


       86. Defendant fails to effectively communicate a firm policy against such practices to

employees, agents, and persons employed by Defendant.


       87. Defendant lacks a program to educate employees and agents about unlawful

discriminatory practices under local, state, and federal laws.




                                                 12
    Case 1:19-cv-06492 Document 1 Filed 11/17/19 Page 13 of 15 PageID #: 13



        88. As a result of Defendant’s unlawful conduct, Plaintiff has suffered and will continue to

suffer harm, including but not limited to lost earnings, lost benefits, lost future employment

opportunities, humiliation, embarrassment, reputational harm, emotional and physical distress,

mental anguish, and other economic damages and non-economic damages.


        89. Plaintiff is entitled to all remedies available for violations of the New York City Human

Rights Law, including back pay, front pay, compensatory damages, punitive damages, attorney’s

fees, costs, and other appropriate relief.


                                             JURY DEMAND


        Plaintiff hereby demands a trial by jury on all issues of fact and damages stated herein.

                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiff prays that the Court enter judgment in her favor and against

Defendants, as follows:

        a. Declaring that Defendant engaged in unlawful employment practices prohibited by

            the FMLA, by interfering with Plaintiff’s entitlement to FMLA leave, and

            discriminating against plaintiff for applying for FMLA leave by terminating her

            shortly thereafter;

        b. Awarding damages to Plaintiff for all lost wages and benefits resulting from

            Defendant’s unlawful interference of Plaintiff’s FMLA entitlement and to otherwise

            make her whole for any losses suffered as a result of such unlawful employment

            practices;

        c. Awarding statutory liquidated damages to Plaintiff, pursuant to FMLA;

        d. Compensatory and consequential damages in an amount to be determined at trial;



                                                  13
Case 1:19-cv-06492 Document 1 Filed 11/17/19 Page 14 of 15 PageID #: 14



  e. A declaratory judgment that the actions, conduct and practices of Defendant

     complained of herein violate the laws of the United States, and the City and State of

     New York.

  f. Order Defendant to institute and carry out policies, practices, and programs which

     eradicate the effects of its past and present unlawful employment practices;

  g. Order Defendant to make whole Plaintiff, by providing appropriate back pay with

     prejudgment interest, in amounts to be determined at trial, lost bonuses, and other

     affirmative relief necessary to eradicate the effects of its unlawful employment

     practices;

  h. Order Defendant to make whole Plaintiff, by providing compensation for past and

     future pecuniary losses resulting from the unlawful employment practices described

     above, in amounts to be determined at trial;

  i. Order Defendant to make whole Plaintiff, by providing compensation for non-

     pecuniary losses, including emotional pain, suffering, mental anguish,

     embarrassment, and isolation, resulting from the unlawful employment practices

     described above, in amounts to be determined at trial;

  j. Order Defendant to pay Plaintiff, punitive damages for its malicious and reckless

     conduct described above;

  k. Punitive damages under New York City Administrative Code in an amount to be

     determined at trial;

  l. Awarding Plaintiff reasonable costs and disbursement of this action, including her

     reasonable attorneys’ fees;

  m. Awarding Plaintiff such other and further relief as this Court may deem equitable, just



                                          14
Case 1:19-cv-06492 Document 1 Filed 11/17/19 Page 15 of 15 PageID #: 15
